Citation Nr: 0033695	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active military service from January 1965 to 
December 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  


REMAND

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for nonservice-
connected disability pension purposes.  Essentially, the 
veteran asserts that his disabilities have caused him to stop 
working.  He maintains that his back condition is especially 
disabling.  The veteran further contends that he has 
respiratory disorders and psychiatric problems, which 
contribute to his inability to obtain or maintain gainful 
employment.  

According to the law, a disability pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a). 

As a preliminary matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This duty to assist generally applies to all 
claims for benefits, and includes an obligation on the part 
of the VA to obtain outstanding treatment records, and to 
provide the veteran with a medical examination, if 
appropriate.  

In light of the change in the law, which is more favorable to 
the veteran due to the heightened duty to assist, the Board 
finds that additional development is needed in this case 
before the Board may proceed with appellate review.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply).

In particular, the Board notes that there may be additional 
medical evidence available, which has not yet been associated 
with the veteran's claims file.  For example, in an August 
1998 VA general medical examination the veteran reported that 
he had received treatment for a back disorder from a Dr. 
Sweeney in Lexington, Kentucky, and from a Dr. Blair in 
Moorehead, Kentucky.  Such records are not in the claims 
file, and it does not appear that attempts have been made by 
the RO to obtain those records.
 
The Board also notes that in a statement in support of claim 
dated in May 1999, the veteran reported that he received 
worker's compensation payments.  Similarly, in a previous 
claim dated in May 1994, the veteran indicated that he had 
applied for benefits from the Social Security Administration 
(SSA).  Records pertaining to the veteran's worker's 
compensation claim and his past claim for Social Security 
Administration benefits might be relevant to his claim for VA 
pension.  As such, the Board must obtain all of the records 
pertaining to the worker's compensation and SSA decisions.  
See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The duty 
to assist is particularly applicable to records which are 
known to be in the possession of the Federal Government, such 
as military service department and Social Security 
Administration records.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

Finally, the Board notes that a VA examination, including a 
social and industrial survey, would be helpful in 
ascertaining the veteran's degree of industrial impairment. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
his representative, and obtain the names 
and addresses of all medical care 
providers who recently treated the 
veteran for any of his disabilities.  
After securing the necessary 
authorization, the RO should obtain these 
records and associate them with the 
claims file.  If any requested records 
are unavailable, the file should be 
clearly documented to that effect. 

2.  The RO should attempt to obtain a 
copy of the veteran's workmen's 
compensation records and associate them 
with the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be associated with the 
veteran's claims file.

5.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his disabilities.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is 
specifically requested to offer an 
opinion as to the degree of industrial 
impairment, if any, resulting from the 
veteran's disabilities.  

6.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

7.  After completion of the foregoing, the 
RO should readjudicate the veteran's claim 
for nonservice-connected disability 
pension benefits based on the new evidence 
obtained, and all the evidence of record.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, as well as a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  

The purpose of this REMAND is to obtain additional evidence, 
and to comply with the Veterans Claims Assistance Act of 
2000.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No further action is required of the veteran until 
he is notified.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


